IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. AP-75,833/AP-75,834/AP-75,835



                        EX PARTE DAVID LONGORIA, Applicant



        ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
 CAUSE NOS. 2004-407,301-A, 2004-407,304-A, and 2004-407,306-A IN THE 364th
                            DISTRICT COURT
                       FROM LUBBOCK COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three

separate offenses of manufacture/delivery of a controlled substance and sentenced to ten years,

twenty years, and forty years’ imprisonment, respectively.

       Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notices of appeal.
        The record before this Court clearly reflects that trial counsel failed to timely file a notices

of appeal. We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals

of the judgments of conviction in Cause Nos. 2004-407,301-A, 2004-407,304-A, and 2004-407,306-

A from the 364th Judicial District Court of Lubbock County. Applicant is ordered returned to that

time at which he may give written notices of appeal so that he may then, with the aid of counsel,

obtain meaningful appeals. All time limits shall be calculated as if the sentences had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute any appeals, he must take affirmative steps to file written notices of appeal in the trial

court within 30 days after the mandate of this Court issues.



Delivered: February 6, 2008
Do Not Publish